PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of:
Hirofumi Utsunomiya
Appl No.: 17/021,003
Filed: 15 Sep 2020
For:  ROTARY CONNECTOR DEVICE AND ROTARY CONNECTOR DEVICE ASSEMBLED STRUCTURE
::::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.181(A)(3)




This is a decision on the Petition under 37 C.F.R. § 1.181(a)(3) filed on January 20, 2022 to consider Document (AW) cited in an Information Disclosure Statement filed on January 10, 2022.

The Petition is DISMISSED AS MOOT.

A review of the record reveals that Document (AW) was considered by the Examiner in a Corrected Notice of Allowance mailed on January 26, 2022.  Since the relief sought by applicant has been granted, the request is considered moot.

Any inquiry regarding this decision should be directed to Abdullah Riyami, Supervisory Patent Examiner, Art Unit 2831, at (571) 270-3119.


/ANDREA L WELLINGTON/                                                                                                                                                                                                _____________________________________________
Andrea Wellington
Director, 
Technology Center 2800